IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHNSON JEAN-JACQUES,          : No. 119 EM 2014
                               :
               Petitioner      :
                               :
                               :
          v.                   :
                               :
                               :
STATE OF PENNSYLVANIA BOARD OF :
PROBATION AND PAROLE,          :
                               :
               Respondent      :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2014, the Application for Leave to File

Original Process is GRANTED and the Petition for Writ of Response and Relief, treated

as a Petition for Writ of Mandamus, is DENIED.